DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of foreign patent application number 2018-015402, filed in Japan on January 31, 2018, has been received and made of record.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on August 17, 2020 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the Examiner.

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5 and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Japanese Patent Publication No. 2010-276433 to Shimizu et al. (hereinafter “Shimizu”; machine translation provided). 
	Regarding claim 1, Shimizu teaches an imaging apparatus comprising a guide section configured to guide incident light from a subject to an imaging element (e.g., fig. 1, mirror elements 11, 12, 13 and 14 correspond to the guide section; [0027-28]), an imaging section configured to capture an image of the incident light guided by the guide section as a pixel signal (e.g., fig. 1, imaging unit of main body 30; [0028]), and a signal 
Regarding claim 2, Shimizu teaches all of the limitations of claim 2 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching wherein the guide section includes a frustum shape having a large opening portion and a small opening portion provided with a mirror surface inside and guides the incident light that enters from the large opening portion through the small opening portion to the imaging element (e.g., fig. 1; [0027]). 
Regarding claim 4, Shimizu teaches all of the limitations of claim 4 (see the 35 U.S.C. 102 rejection of claim 2, supra) including wherein the guide section includes a rectangular frustum shape having the large opening portion and the small opening portion provided with planar mirror surfaces inside (e.g., fig. 1; [0027]).
Regarding claim 5, Shimizu teaches all of the limitations of claim 5 (see the 35 U.S.C. 102 rejection of claim 2, supra) including wherein the imaging element includes a size to be accommodated in the small opening portion (e.g., see fig. 1, side profile), and the guide section increases an amount of incident light entering the imaging section by a scaling factor determined by a ratio in area of the large opening portion to the small opening portion by guiding the incident light from the subject (e.g., see fig. 1; the claim, as currently recited, does not require a specific formula, ratio, or scaling factor, and therefore the structure would have inherent dimensions that included a determinable ratio and scaling factor; the Examiner also notes that claims directed to an apparatus are distinguished by structure. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997.). 
Regarding claim 15, Shimizu teaches an imaging method comprising a guiding process of guiding incident light from a subject to an imaging element (e.g., fig. 1, via mirror elements 11, 12, 13 and 14 correspond to the guide section; [0027-28]), an imaging process of capturing an image of the incident light guided by the guiding process as a pixel signal (e.g., fig. 1, via imaging unit of main body 30; [0028]), and a signal processing process of reconstructing the pixel signal as a final image through signal processing (e.g., fig. 19, element 100; [0106-109]).

Claims 1, 6-8 and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Japanese Patent Publication No. 2016-165070 to Ono et al. (hereinafter “Ono”; machine translation provided). 
Regarding claim 1, Ono teaches an imaging apparatus comprising a guide section configured to guide incident light from a subject to an imaging element (e.g., fig. 1, element 1A; [0022]), an imaging section configured to capture an image of the incident light guided by the guide section as a pixel signal (e.g., fig. 1, element 4; [0031]), and a signal processing section configured to reconstruct the pixel signal as a final image through signal processing (e.g., fig. 1, element 5; [0034], [0040]).
Regarding claim 6, Ono teaches all of the limitations of claim 6 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching the imaging apparatus further comprising a modulation section (e.g., encoding aperture 20; [0028]) configured to modulate the incident light at a former stage of the imaging element, wherein the imaging section captures an image of the incident light guided by the guide section and modulated by the modulation section as the pixel signal (e.g., [0028-32]). 
Regarding claim 7, Ono teaches all of the limitations of claim 7 (see the 35 U.S.C. 102 rejection of claim 6, supra) including wherein the modulation section includes a patterned mask (e.g., fig. 3; [0028]), a diffraction grating, or a diffuser.
Regarding claim 8, Ono teaches all of the limitations of claim 8 (see the 35 U.S.C. 102 rejection of claim 6, supra) including wherein the modulation section further includes a lens configured to concentrate the incident light guided by the guide section (e.g., fig. 1, element 1B).
Regarding claim 15, Ono teaches an imaging method comprising a guiding process of guiding incident light from a subject to an imaging element (e.g., fig. 1, via element 1A; [0022]), an imaging process of capturing an image of the incident light guided by the guiding process as a pixel signal (e.g., fig. 1, via element 4; [0031]), and a signal processing process of reconstructing the pixel signal as a final image through signal processing (e.g., fig. 1; [0034], [0040]).

Allowable Subject Matter
Claims 3 and 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent No. 5,073,789 to Mumpower teaches using a guide section to create multiple images within a single frame.  Mumpower also discusses the use of masks.
	
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318.  The examiner can normally be reached on Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/GARY C VIEAUX/Primary Examiner, Art Unit 2697